                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: DOMESTIC DRYWALL
 ANTITRUST LITIGATION
                                                   CIVIL ACTION

                                                   MDL No. 13-2437
 ‘
 THIS DOCUMENT RELATES TO:
                                                   15-cv-1712
 Ashton Woods Holdings LLC, et al.,
     Plaintiffs,

        v.

 USG Corp., et al.,
    Defendants


Baylson, J.                                                                       July 24, 2019

 MEMORANDUM RE: MOTION FOR SUMMARY JUDGMENT (CHOICE-OF-LAW)

   1. On July 8, 2019, this Court filed an opinion denying Defendants’ Motion for Summary

       Judgment on Choice-of-Law (ECF 316) as to state antitrust claims brought by Plaintiffs in

       “repealer” states (ECF 390, 391, “July 8 Opinion”). As to claims brought by Plaintiffs in

       “non-repealer” states, the Court left open the possibility of supplemental briefing for

       Defendants to satisfy their burden of showing that California’s Cartwright Act should not

       apply under California’s choice-of-law rules. The Court asked the parties to submit

       memoranda reflecting their positions on supplemental briefing. Plaintiffs have disputed

       the propriety of supplemental briefs, and Defendants have requested that the Court set a

       schedule for supplemental briefing (ECF 394, 395).

   2. The Court held a recorded telephone conference on July 18, 2019 (ECF 399), during which

       the parties raised their arguments on the issue of supplemental briefing, and the Court

       promised a prompt ruling, which will follow below.
                                               1
3. As noted on the telephone conference, counsel for Plaintiffs and Defendant L&W Supply

   Corporation have scheduled a mediation for August 6, 2019, and the Court feels that it is

   in the interest of fairness and judicial efficiency to rule on the choice-of-law issue at this

   time.

4. The choice-of-law analysis to determine the law applicable to state antitrust claims brought

   by Plaintiffs in non-repealer states is a complicated legal issue. Based on the parties’

   briefing and oral argument, there are several possibilities for the governing law:

       a. Defendants’ corporate headquarters;

       b. Plaintiffs’ corporate headquarters and/or principal places of business;

       c. The state where each purchase order originated; or

       d. The state where each purchase order was received.

5. In the briefs, at oral argument, and during the telephone conference, Defendants asserted

   that the antitrust laws of the states where Plaintiffs are headquartered should govern.

6. In the July 8 Opinion, the Court cited the en banc decision of In re Hyundai & Kia Fuel

   Economy Litigation, 926 F.3d 539 (9th Cir. 2019). Hyundai involved an appeal from the

   certification of a nationwide class for settlement purposes. As relevant to this case, the

   Ninth Circuit in Hyundai held that objectors who challenged the application of California

   law to the settlement class failed to meet their burden of showing that California law did

   not apply. See id. at 562–64. In reaching this conclusion, the Ninth Circuit noted that

   because the objectors’ filings failed to do more than “not[e] cursorily some differences”

   between the laws of the relevant states, the district court properly concluded that California

   law applied. Id. at 562 n.6. The Ninth Circuit rejected the proposition that the district court

   was required to conduct a sua sponte survey of every state’s law when the objectors had



                                             2
   failed to do so. Id. As the Ninth Circuit noted, “no case law support[ed] this unduly

   burdensome task.” Id.

7. While this en banc decision provided this Court with important guidance, Hyundai

   endorsed the well-settled rule in the Ninth Circuit that where proponents of foreign law do

   not meet their burden at any step of California’s choice-of-law analysis, a court may

   properly find California law applicable. See id. at 562 (quoting Pokorny v. Quixtar, Inc.,

   601 F.3d 987, 995 (9th Cir. 2010) (quoting Wash. Mut. Bank, FA v. Superior Court, 15

   P.3d 1071, 1081 (Cal. 2001))). As detailed in the July 8 Opinion, Defendants, as the

   proponents of foreign law, bear the burden of establishing that California law should not

   apply to Plaintiffs’ state antitrust claims.

8. The Court concluded in the July 8 Opinion that Defendants failed to meet their burden on

   the second step of the choice-of-law analysis as to non-repealer states, and Defendants have

   not provided any justification for their failure to do so. As noted in Hyundai, no case law

   in the Ninth Circuit suggests that this Court is obligated to conduct its own research to

   make up for the inadequacy of Defendants’ briefing. Nor does Ninth Circuit precedent

   indicate that this Court is required to give Defendants a second bite at the apple.

9. As a result, the Court has determined not to allow any supplemental briefing. Following

   Hyundai and the established rule in the Ninth Circuit, as Defendants have failed to meet

   their burden on the second step of the choice-of-law analysis as to non-repealer states, the

   Court concludes that California law should apply to purchases made in those states.

10. Based on the foregoing, as well as the discussion in the July 8 Opinion, California law will

   apply to Plaintiffs’ state antitrust claims arising from purchases made in both repealer and




                                                  3
        non-repealer states. Defendants’ Motion for Summary Judgment on Choice-of-Law will

        be denied in its entirety.

    11. At this time, the Court does not reach any conclusions about Defendants’ Motion for Partial

        Summary Judgment on Umbrella Damages (ECF 292).

O:\CIVIL 15\15-1712 ashton woods v. usg\15cv1712 Memo re MSJ CoL Supp. Briefing.docx




                                                         4
